     Case 2:90-cv-00520-KJM-DB Document 7012 Filed 01/04/21 Page 1 of 2


 1   XAVIER BECERRA, State Bar No. 118517               PAUL B. MELLO, State Bar No. 179755
     Attorney General of California                     LISA M. POOLEY, State Bar No. 168737
 2   MONICA N. ANDERSON, State Bar No. 182970           SAMANTHA D. WOLFF, State Bar No. 240280
     Senior Assistant Attorney General                  LAUREL E. O’CONNOR, State Bar No. 305478
 3   DAMON MCCLAIN, State Bar No. 209508                HANSON BRIDGETT LLP
     Supervising Deputy Attorney General                  1676 N. California Boulevard, Suite 620
 4   ELISE OWENS THORN, State Bar No. 145931              Walnut Creek, CA 94596
     KYLE A. LEWIS, State Bar No. 201041                   Telephone: (925) 746-8460
 5   NAMRATA KOTWANI, State Bar No. 308741                 Fax: (925) 746-8490
     LUCAS HENNES, State Bar No. 278361                    E-mail: PMello@hansonbridgett.com
 6   Deputy Attorneys General                           Attorneys for Defendants
      1300 I Street, Suite 125
 7    P.O. Box 944255                                   ROMAN M. SILBERFELD, State Bar No. 62783
      Sacramento, CA 94244-2550                         GLENN A. DANAS, State Bar No. 270317
 8    Telephone: (916) 210-7323                         ROBINS KAPLAN LLP
      Fax: (916) 324-5205                                 2049 Century Park East, Suite 3400
 9    E-mail: Lucas.Hennes@doj.ca.gov                     Los Angeles, CA 90067-3208
     Attorneys for Defendants                             Telephone: (310) 552-0130
10                                                        Fax: (310) 229-5800
                                                          E-mail: RSilberfeld@RobinsKaplan.com
11                                                      Special Counsel for Defendants

12                           IN THE UNITED STATES DISTRICT COURT

13                         FOR THE EASTERN DISTRICT OF CALIFORNIA

14                                     SACRAMENTO DIVISION

15

16
     RALPH COLEMAN, et al.,                           2:90-cv-00520 KJM-DB (PC)
17
                                          Plaintiffs, DEFENDANTS’ NOTICE OF APPEAL
18                                                    TO THE UNITED STATES COURT OF
                   v.                                 APPEALS FOR THE NINTH CIRCUIT
19

20   GAVIN NEWSOM, et al.,

21                                      Defendants.

22

23        Defendants—Gavin Newsom, Governor of the State of California; Kathleen Allison,

24   Secretary of the California Department of Corrections and Rehabilitation; Keely Bosler, Director

25   of the Department of Finance; Stephanie Clendenin, Director of the Department of State

26   Hospitals; Amar Mehta, Deputy Director for Statewide Mental Health Program 1; and Diana

27          1
              Katherine Tebrock is no longer the Deputy Director for Statewide Mental Health
     Program. Thus, by operation of federal law, her successor, Dr. Amar Mehta, is “automatically
28   substituted as party” in his official capacity. Fed. R. Civ. P. 25(d).
                                                        1
                                                           Defs.’ Not. Appeal (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 7012 Filed 01/04/21 Page 2 of 2


 1   Toche, Undersecretary for Health Care Services for the California Department of Corrections and

 2   Rehabilitation—appeal to the United States Court of Appeals for the Ninth Circuit from this

 3   Court’s December 3, 2020 order (ECF No. 6973). Defendants also appeal from all earlier, non-

 4   final orders that produced the December 3 order and are merged with it. See Am. Ironworks &

 5   Erectors Inc. v. N. Am. Const. Corp., 248 F.3d 892, 897 (9th Cir. 2001).

 6   Dated: January 4, 2021                              Respectfully submitted,

 7                                                       XAVIER BECERRA
 8                                                       Attorney General of California

 9                                                       /s/ Elise Owens Thorn

10                                                       ELISE OWENS THORN
                                                         Deputy Attorney General
11
                                                         Attorneys for Defendants
12

13

14

15

16

17

18   CF1997CS0003
     42491897
19

20

21

22

23

24

25

26

27

28
                                                     2
                                                            Defs.’ Not. Appeal (2:90-cv-00520 KJM-DB (PC))
